Response to Amendment

This action is in response to claims filed 06/14/2022.
Notice of Pre-AlA or AIA  Status The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 8, and 15 have been amended. Claims 1-10, 13, and 15-23 are pending. Claims 11-12, 14 are canceled.
Priority
No priorities claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites “uncertainty of dialog execution times”, “uncertainty in the dialog”, and “the uncertainty in the duration of the execution of a particular dialog variant”. The first two recitations of uncertainty are not preceded by “the” thus seeks to establish two separate instances of uncertainty. However the claim then recites “the uncertainty in the duration of the execution of a particular dialog variant”. There is no previous recitation of an uncertainty in the duration of the execution, however there are two previous recitations of uncertainty mentioned above. It is not clear to one of ordinary skill in the art if the third recitation of uncertainty is attempting to refer back to one or both of the previous two recitations of uncertainty mentioned above. Thus the claim is found indefinite, and the Examiner is not clear on how to interpret the limitation. The dependent claims 2-7 are rejected for being dependent on the parent claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Portele (US 2008/0263451) in view of Weng (US 2016/0313868) in further view of White (US 2019/0066670).
Regarding Independent Claim 1, Portele teaches a computer-implemented method for managing multiple concurrent dialogs between a user and a plurality of devices and services based on a multhmodal dialog broker ([0001], [0011]: A method for simultaneously driving multiple applications by a common, at least partially speech-based, dialog management system), the computer-implemented method comprising: 
Providing a layer that abstracts an interaction between a dialog system, the user, and a plurality of devices, through multiple interfaces (See Abstract – “an application interface (10) for communication between the dialog management system (1) and the applications (A.sub.1, A.sub.2, A.sub.3, . . . , A.sub.n),” and see [0011] – “the dialog management system can easily be used for controlling numerous applications for devices located in different rooms of a building, such as an office block or private house”, in other words plurality of devices);
managing the plurality of devices and a plurality of services (See [0011] – “the dialog management system can easily be used for controlling numerous applications for devices located in different rooms of a building, such as an office block or private house”, in other words plurality of devices are managed. The numerous applications are seen as claimed plurality of services), 
receiving instructions to present a first dialog to a user while the user interacts with a first device presenting a second dialog having a first criticality level ([0037] Application interface 10 receives that a first dialog from application A3 and a second dialog from application A2);
determining for the first dialog a set of dialog variants for communicating the first dialog through a set of networked devices including the first device, wherein determining the set of dialog variants is based on: constraints upon the execution of dialogs ([0023], [0036]-[0037]: The dialog manager can deduce user preferences from dialog flow which can then constrain the execution of messages (e.g., when the user says “Don't interrupt me for the next two hours unless it's really important”);
determining the first dialog has a second criticality level, the second criticality level being higher than the first criticality level ([0037]: Application interface 10 determines that the first dialog from application A3 has a higher priority than the second dialog from application A2);
engaging the user with a dialog interaction to determine priority preferences of the user ([0023] User preferences can be determined by interpreting dialog flow};
Portele does not teach: determining for the first dialog a set of dialog variants for communicating the first dialog through a set of networked devices including the first device, wherein determining the set of dialog variants is based on: the rate of Incoming requests for the rendering of dialogs, criticalities, expected times, uncertainty of dialog execution times, and availability of user interaction interfaces:
capturing, by duration and screen-space requirements of a shared part of the first and second dialog, uncertainty in the dialog, wherein the uncertainty in the duration of the execution of a particular dialog variant can depend on one or more computing devices used in the execution, time of day, cognitive load, and other physiological data, and wherein there are two variants of a dialog with the same context;
automatically evaluating mixed criticality based on learned user habits, user-defined priorities, and the priority preferences;
Weng teaches: determining for the first dialog a set of dialog variants for communicating the first dialog through a set of networked devices including the first device, wherein determining the set of dialog variants is based on: the rate of incoming requests for the rendering of dialogs ([0029]: Priority levels are learned using time information), criticalities, and availability of user interaction interfaces ([0079]-[0086]: Dialog manager 402 retrieves a group of information topics and communicates them to the user vin a multimodal output of a user device or in-vehicle information system. The dialog manager determines to autput the information in an audio or visual format based on their suitability. information associated with high priority can be output via the HUD);
capturing, by duration and screen-space requirements (Based on the example described [9028)-[0030] of the apolicant’s specification, the examiner has interpreted the duration requirement to be the length of the dialog and the screen-space requirement to be the availability of the display) of a shared part of the first and second dialog, uncertainty in the dialogs (Based on the example described in [0036] of the applicant’s specification, the examiner has interpreted the uncertainty in the dialog to be uncertainty in the dialog execution), wherein the uncertainty in the duration of the execution of a particular dialog variant can depend on one or more computing devices used in the execution, time of day, cognitive load, and other physiological data (As noted above, the indefiniteness makes this claim limitation impossible to interpret. The examiner also notes that the open-ended language “can depend on…” causes the factors following that language to be optional and thus the “can depend on…” language would not have been given patentable weight. The examiner recommends changing this language to simply “depends on” or “is based on”, etc.), and wherein there are two variants of a dialog with the same context (Based on the example described in [0036] of the applicant’s specification, the examiner has interpreted “two variants of a dialog with the same context” to mean alternative dialogs that can be output by the system. [0086]: The LCD panel of the in-vehicle information system can display a condensed level of detail for an Information topic or provide increasingly more levels of detail for the same information topic based on the context of the vehicle and user, thus the duration of the information topic and the availability of the LOD panel used to output the information topic are based on environmental and physiological factors associated with the user), 
automatically evaluating mixed criticality based on learned user habits, user-defined priorities, and the priority preferences (See [0071] – “Inferred preferences can be identified from implicit behavior and explicit requests from the user. Predetermined information presentation format is also identified based on the express preference information”);
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to combine the teachings of Portele and Weng. Motivation to do so would be to provide common functions and services that are commonly provided by vehicle information systems (Weng [0004]). Another motivation to do so is to improve user experience by providing more flexibility to the user compared to minimally interactive dialog systems while also reducing the complexity of dialog systems by delivering dialogs according to an appropriate mode of presentation (Weng [0008]).
Portele and Weng do not teach: determining a criticality schedule for presenting the first dialog by a select dialog variant of the set of dialog variants, the criticality schedule requiring the first dialog be presented to the user via a second device while controlling access to the first device; and
responsive to determining the criticality schedule, executing the select dialog variant of the first dialog on the second device, and 
further responsive to determining the criticality schedule, controlling access to the user interface of the first device while the select dialog variant is executed on the second device.
White teaches: determining a criticality schedule for presenting the first dialog by a select dialog variant of the set of dialog variants ([0011]: Device arbitration to select the most appropriate voice-enabled device, from among multiple voice-enabled devices is performed), the criticality schedule requiring the first dialog be presented to the user via a second device while controlling access to the first device ([0044]-[0045]: Arbitration component controls a plurality of voice-enabled devices that may output responses to a user entered command); 
responsive to determining the criticality schedule, executing the select dialog variant of the first dialog on the second device ([0139]-[0140]: A ranking is assigned for outputting a response to one of the voice-enabled devices); and 
further responsive to determining the criticality schedule, controlling access to the user interface of the first device while the select dialog variant is executed on the second device ([0154]: A second device may be selected as the target device for outputting the response). 
It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to combine the teachings of Portele, Weng, and White so that a second device is used to execute the select dialog variant. Motivation to do so would be to select the most appropriate voice-enabled device, from among multiple voice-enabled devices, to perform an action responsive to a command (White [0017]). 
Regarding Independent Claim 8, this claim is similar in scope as claim 1 therefore it is rejected using the same rationale. 
Regarding Independent Claim 15, this claim is similar in scope as claim 1 therefore it is rejected using the same rationale. 
Regarding Dependent Claim 21, Portele, Weng, and White teach the method of claim 1. Weng further teaches wherein the set of dialog variants includes: (i) an audible variant; and (ii) a text variant ([0040]: Response generator can provide an audible or visual response to the user).
Regarding Dependent Claim 22, Portele, Weng, and White teach the method of claim 1. Weng further teaches wherein a dialog variant of the set of dialog variants is a graphic variant representing the first dialog ([0040]: Response generator can provide a visual response to the user).
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Portele (US 2008/0263451) in view of Weng (US 2016/0313868) in view of White (US 2019/0066670) in view of Elson (US 2018/0232436) in further view of Divakaran (US 2017/0160813).
Regarding Dependent Claim 2, Portele, Weng, and White teach the computer-implemented method of claim 1, but do not teach wherein determining the first a set of dialog variants further comprises: generating a plurality of predicted dialog variants, wherein the generated plurality of predicted dialog variants further comprises generating the user's priority preferences and a description of uncertainty in the duration of the one or more dialog variants for one of more dialog variants.
However, Elson teaches wherein determining the first a set of dialog variants further comprises: generating a plurality of predicted dialog variants ([0003]: The system may try to predict appropriate responses), wherein the generated plurality of predicted dialog variants further comprises generating the user's priority preferences ([0029]: Generated candidate responses can be based on training obtained by user’s past selections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Weng, and White with Elson so that a plurality of predicted dialog variants are determined for the first set of dialog variants. One of ordinary skill in the art would be motivated to do so to improve user experience by reducing wait times for the user by anticipating responses.
Portele, Weng, White, and Elson do not teach a description of uncertainty in the duration of the one or more dialog variants for one of more dialog variants.
However, Divakaran teaches a description of uncertainty in the duration of the one or more dialog variants ([0051]: If the user is unable to understand the response from the system, the same response is repeated until the user provides an answer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Weng, White, and Elson with Divakaran so that the uncertainty in the duration of the one or more dialog variants is determined. One of ordinary skill in the art would be motivated to do so in order to identify words and/or phrases of recognition results that appear at similar locations in the speech input as signs of potential uncertainty (Divakaran [0067]).
Regarding Dependent Claim 9, this claim is similar in scope as claim 2 therefore it is rejected using the same rationale. 
Regarding Dependent Claim 16, this claim is similar in scope as claim 2 therefore it is rejected using the same rationale.
Claims 3-4, 6-7, 10, 13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Portele (US 2008/0263451) in view of Weng (US 2016/0313868) in view of White (US 2019/0066670) in further view of Divakaran (US 2017/0160813). 
Regarding Dependent Claim 3, Portele, Weng, and White teach the computer-implemented method of claim 1. White teaches optimizing a choice of the one or more dialog variants jointly across multiple dialogs or services based on the mixed criticality scheduler and restrictions of a set of shared user interfaces ([0045]: Rules are used to determine the ranking of a device). Weng, and White do not teach wherein determining the first dialog has a second criticality level further comprises: optimizing one or more user’s preferences and uncertainty in the duration of the one or more dialog variants.
However, Divakaran teaches uncertainty in the duration of the one or more dialog variants ([0051]: If the user is unable to understand the response from the system, the same response is repeated until the user provides an answer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Weng, and White with Divakaran so that the uncertainty in the duration of the one or more dialog variants is determined. One of ordinary skill in the art would be motivated to do so to identify words and/or phrases of recognition results that appear at similar locations in the speech input as signs of potential uncertainty (Divakaran [0067]).
Regarding Dependent Claim 4, Portele, Weng, and White teach the computer-implemented method of claim 1, but do not teach wherein executing the select dialog variant further comprises: recording uncertainty in the duration of execution, wherein the uncertainty in the duration of the execution of a preferred dialog variant is based on: the execution of the select dialog variant, time of day, and the user's cognitive load.
However, Divakaran teaches wherein executing the select dialog variant further comprises: recording uncertainty in the duration of execution, wherein the uncertainty in the duration of the execution of a preferred dialog variant is based on: the execution of the select dialog variant, time of day, and the user's cognitive load ([0039]: Virtual personal assistant may further be able to determine the person's state of mind (cognitive state) when responding to feedback).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Weng, and White with Divakaran so that uncertainty in the duration of execution is recorded and wherein the uncertainty in the duration of the execution of the preferred dialog variant is based on the execution of the select dialog variant, time of day, and the user's cognitive load. One of ordinary skill in the art would be motivated to do so to identify words and/or phrases of recognition results that appear at similar locations in the speech input as signs of potential uncertainty (Divakaran [0067]).
Regarding Dependent Claim 6, Portele, Weng, and White teach the computer-implemented method of claim 1, but do not teach wherein determining the first dialog has a second criticality level further comprises: learning a model of uncertainty of the duration of the one or more dialog variant.
However, Divakaran teaches learning, by the one or more processors, a model of uncertainty of the duration of the one or more dialog variant ([0063], [0175]: The duration of the conversation between the user and the virtual assistant can be learned by using stored models. Stored speech models are progressively transformed so that the models can better match the particular speech patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Weng, and White with Divakaran so that determining the preferred dialog variant further comprises a model of uncertainty of the duration of the one or more dialog variant. One of ordinary skill in the art would be motivated to do so in order to adapt to changes in vocabulary, slang expressions, and dialog behavior (Divakaran [0068)).
Regarding Dependent Claim 7, Portele, Weng, White, and Divakaran teach the computer-implemented method of claim 6. Divakaran teaches wherein learning a model of the uncertainty is based on a computing device being used in the execution of a select dialog variant ([0070]: the virtual assistant can be integrated into various devices). 
Regarding Dependent Claim 10, This claim is similar in scope as claim 3 therefore it is rejected using the same rationale. 
Regarding Dependent Claim 13, this claim is similar in scope as claim 6 therefore it is rejected using the same rationale. 
Regarding Dependent Claim 17, this claim is similar in scope as claim 3 therefore it is rejected using the same rationale. 
Regarding Dependent Claim 18, this claim is similar in scope as claim 4 therefore it is rejected using the same rationale. 
Regarding Dependent Claim 20, this claim is similar in scope as claim 7 therefore it is rejected using the same rationale.
Claims 5, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Portele (US 2008/0263451) in view of Weng (US 2016/0313868) in view of White (US 2019/0066670) in view of Biswal (US 2015/0160019).
Regarding Dependent Claim 5, Portele, Weng, and White teach the computer-implemented method of claim 1. Biswal further teaches wherein determining the first dialog has a second criticality level further comprises: learning, one or more user priority preferences by interacting with a user and storing dialog exchanges on a database ([0046]: Learned interactions from the user are stored in databases). 
Regarding Dependent Claim 19, this claim is similar in scope as claim 5 therefore it is rejected using the same rationale.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Portele (US 2008/0263451) in view of Weng (US 2016/0313868) in view of White (US 2019/0066670) in further view of Falcon (US 2007/0143115).
Regarding Dependent Claim 23, Portele, Weng, and White teach the computer program product of claim 8, but do not explicitly teach program instructions to control access to the user interface by prohibiting concurrent dialogs.
However, Falcon teaches program instructions to control access to the user interface by prohibiting concurrent dialogs ([0072]: Interaction manager 160 prevents multiple applications from addressing the user simultaneously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Portele, Weng, and White with Falcon so that concurrent dialogs are prohibited. One of ordinary skill in the art would be motivated to do so to prevent dialogs from interrupting each other.
Response to Arguments
Applicant’s amendments to claims 16-20 have withdrawn the previous claim objections.
Applicant’s amendments to the claims have withdrawn the previous 101 rejections.
Applicant’s amendment has necessitated a 112b rejection.
Claim Rejections 35 U.S.C. § 103 Applicant's prior art arguments have been fully considered, but are not found persuasive. The amended language of “providing a layer that abstracts an interaction between dialog systems…” is found to be broad, thus Portele is still found to be teaching it. The amended language “can depend on one or more computing devices…” is an optional limitation thus is not given patentable weight. The arguments to the dependent claims are therefore moot in regards to the Examiner’s response to the independent claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 7:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V LUU/Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171